Citation Nr: 1522756	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from July 1967 to July 1969 and National Guard service from September 1978 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issue has been recharacterized as a service connection claim for all psychiatric disorders of record, as reflected on the first page of this decision, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).

The Veteran requested a Board hearing, but later cancelled his request.

The Veteran's electronic file in VBMS shows that the issues of service connection for a heart disability, eye disability, and diabetes mellitus type II have been raised by the record and are being processed, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran relates his current PTSD to several stressors including his base coming under attack by Viet Cong while they were watching a movie without their arms in Qui Nhon in April 1968.  He indicated that they were on red alert for approximately five to six hours.  He further stated that while no one was killed to his knowledge, they were all very scared.  Another stressor in February 1968 in Qui Nhon involved a unit near his unit experiencing multiple casualties including some getting their throats slit.  The Veteran also noted that just being in Vietnam was stressful because there were snipers all around and it was very dangerous; he would see dead bodies of soldiers lying beside the road.  He indicated that 40 years later there were a lot of things he tried to forget.  

None of the Veteran's service treatment records reflect mental health treatment in service.  The RO determined that the information provided by the Veteran was insufficient to submit the request for corroboration from the U.S. Joint Services Records Research Center (JSRRC). However, the Veteran has stated that his base was overrun with Viet Cong while he was serving in Qui Nhon in April 1968, which should be enough detailed information to pass along to JSRRC to corroborate the stressor.

Personnel records show that the Veteran served in Vietnam for just under one year from December 1967 to December 1968 and that he was involved in the Vietnam Counteroffensive Phase III and the Tet Counteroffensive.   The Veteran's spouse also submitted a statement that she met the Veteran soon after his discharge from the Army in 1970 and that she noticed a lot of nervousness and agitated behaviors in the Veteran.  She noted that the behavior continued through their 37 plus years of marriage and that their children also noticed his "jumping" behavior and would try to not to approach him without him seeing them coming. 

A VA psychiatrist has diagnosed the Veteran with PTSD based on his exposure to combat in Vietnam and his fear of attack.  See, e.g., March 2005 VA mental health consult from a VA staff psychiatrist.  However, this is outside the present appeal period.

A private psychiatrist in September 2010 also diagnosed the Veteran with PTSD based on his reported stressors in Vietnam.  However, the amended 38 C.F.R. § 3.304(f), which liberalizes the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, requires that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2014).

A May 2011 VA examination report and May 2013 VA mental health treatment record both note that the Veteran does not have PTSD.  The May 2011 VA psychologist found that the Veteran had an anxiety disorder related to his military service.  The May 2011 VA psychologist also determined that the Veteran's claimed stressor was related to the Veteran's fear of hostile military or terrorist activity.  The May 2013 VA treatment record signed by a VA psychiatrist notes that the Veteran has a depressive disorder.  However, the above liberalizing regulations only apply to diagnoses of PTSD; a confirmed stressor is necessary to connect the anxiety or depressive disorder to service, or additional rationale for why the anxiety disorder is related to military service

Based on the following, the Board finds that additional efforts should be made to corroborate the Veteran's report of his base in Qui Nhon being overrun by Viet Cong in April 1968; and another VA examination is warranted to clarify what psychiatric diagnosis the Veteran has and whether it is related to his military service, including his claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant, recent treatment records, including any VA or private treatment he has received for his PTSD, anxiety disorder, and depressive disorder.  Then make efforts to obtain any records identified by the Veteran.

2.  Make efforts to corroborate the Veteran's claimed stressor event of his base in Qui Nhon being overrun by Viet Cong and being on red alert for five to six hours in April 1968 by contacting the appropriate service department.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

3.  Thereafter, schedule the Veteran for a VA mental health examination with a psychiatrist or psychologist.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current psychiatric disorders found to be present, i.e., PTSD, anxiety disorder, depressive disorder, etc.

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's claimed in-service stressor of his base being overrun with Viet Cong in April 1968.  

In making the above determination, the examiner should consider the following:

(a) Personnel records show that the Veteran served in Vietnam for just under one year from December 1967 to December 1968 and that his unit was involved in the Vietnam Counteroffensive Phase III and the Tet Counteroffensive.   

(b) The Veteran's spouse's statement that she met the Veteran soon after his discharge from the Army in 1970 and that she noticed a lot of nervousness and agitated behaviors in the Veteran, which continued through their 37 plus years of marriage 

(c) The Veteran and his wife are competent to report on symptoms they can experience or observe.

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to the stressors reported by the Veteran.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







